THE THIRTEENTH COURT OF APPEALS

                                   13-21-00058-CV


                     In the Interest of J.K.R. and H.L.R., children


                                  On Appeal from the
                    329th District Court of Wharton County, Texas
                          Trial Court Cause No. FM48985


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part and affirmed in part. The Court orders the judgment of the trial court REVERSED

AND RENDERED IN PART and AFFIRMED IN PART. Costs of the appeal are

adjudged against appellant.

      We further order this decision certified below for observance.

November 10, 2022